Case 1:20-cv-23216-UU Document 3 Entered on FLSD Docket 08/04/2020 Page 1 of 3



                           U NITED STAT ES D ISTR IC T C O U RT
                           SO U TH ER N DISTR ICT O F FL O RID A
                             CA SE N O :20-23216-CV -UN G A R O

  CARLOS TO LED O ,

           Plaintiff,



  C4 PLA NN IN G SO LS.,LLC.,

            Defendant.



      O RD ER SETTIN G INIT IA L PLA NN IN G AN D SCH ED ULIN G C O N FER EN CE


        TH IS CAUSE ishereby setting foran lnitialPlanning and Scheduling Conferencebefore

 theHonorableUrsulaUngaro,attheUnitedStatesCourthouse,400N .M iam iAvenue,12th Floor,

 Coul-troom 4,M iam i,Florida,on O CTO BE R 9,2020 AT 11:00 A.M .

        CounselforthePlaintiffts)isinstructed to provide copiesofthisordertoa11counselof
 record and to any unrepresented parties that have appeared in the case. Pursuantto Fed.R.CiV.P.

 26(9 andLocalRule16.1B,thepartiesarejointlyresponsibleforconferringtodevelopaproposed
 discoveryplan;thereafter,thepartiesareto file and serveaJointPlanning and SchedulingReport,

 togetherwithaproposedSchedulingOrder,and anattachedservicelistincludingtheparties'nam es,

 phone numbers and facsim ile numbers. The report and proposed order must be filed by

 SEPT EM B ER 25, 2020 and m ustrecite the follow ing:

               A plain statem entofthe nature ofthe claim and any counterclaim s,cross-claim s,or
               third-party claim ,including the am ountofdam ages claimed and any otherrelief
               sought.

               A brief sum m ary of the facts w hich are uncontested or which can be stipulated to
               w ithoutdiscovery.
Case 1:20-cv-23216-UU Document 3 Entered on FLSD Docket 08/04/2020 Page 2 of 3



               A briefsum mary oftheissuesaspresently known.

               W hetherdiscovery should be conducted in phasesorlim ited to particulr issues.

               A detailed scheduleofdiscoveryforeach party.

               Proposeddeadlinesforjoinderofotherpartiesandtoamendthepleadings,tofileand
               hearmotionsand tocomplete discovery.

               Proposed approxim atedatesforfinalpre-trialconferencesand trial.

        8.     Theprojectedtimenecessaryfortrialandastatementofwhetherthecaseisjuryor
               non-jurytrial.
               A listofal1pendingm otions,whethereachm otionis(tripe''forreview,thedateeach
               motionbecam eripe,and asum mary oftheparties'respectivepositionswithrespect
               to each ripemotion.

        10.    Anyuniquelegalorfactualaspectsofthecaserequiringspecialconsideration bythe
               Court.

               Any potentialneed forreferencesto a specialm aster orm agistrate.

              Thestatusand likelihood ofsettlem ent.

               SuchothermattersasarerequiredbyLocalRule 16.1(B)andasmay aidtheCourt
               in setting thecase forstatusorpretrialconference and in the fairand expeditious
               adm inistration and disposition ofthisaction.

                                    SER VIC E O F PR O C ESS
        N otw ithstanding the provisions ofFederalR ule of C ivilProcedure 4,the Plaintiff is
 ordered to serve and file returns of service on allD efendants prom ptly and atleastno later
 than 14 daysprior to the Planning and Scheduling C onference. ln the ekentany D efendant
 rem ains unserved by that date,Plaintiff m ustinclude in the JointPlanning and Scheduling
 R eporta detailed explanation sufficientto show good cause for the failure to effectservice.
 lfPlaintifffails to provide a sufficientexplanation,the unserved D efendantw illbe dism issed
 from the action w ithoutfurther notice.

                     ELEC TR O N ICA LLY ST O R ED IN FO R M A TIO N
        lfthepartiesanticipatethatelectronicallystoredinformation(''ES1'')willberelevanttothe
parties' claim s and defenses, they m ust engage in discussions and anive at a plan, w hich is
proportionalandreasonableinrelationtothenatureandcom plexityofthecase,forthepreservation,
identification,andproductionofESI.Theplanshallbeseparatelysubm ittedtotheCourtatthetime
Case 1:20-cv-23216-UU Document 3 Entered on FLSD Docket 08/04/2020 Page 3 of 3


 offilingtheproposed Scheduling OrderforCourtapproval.
         ln formulating aplan,thepartiesshallinclude,ifnecessary to thecase,theirstipulation
 regarding the specifcation ofthe formats in which docum ents are to beproduced,the metadata
 fields,ifany,thatwillberequested,them ethodsby whichresponsivedocum entswillbeidentifed,
 theproceduresthey willemployto protectclaim sofprivilege,and otherrequirem ents,conditions
 orprovisionsthatthepartiesbelievearenecessarytofacilitateandexpediteESIdocumentdiscovery.

       W ithrespecttoinitialdisclosuresrequired underFed.R.Civ.P.26(a)(1)-(2),pursuantto
 Rule26(a),thedisclosuresmustbemadeatorbeforethetimethepartiesconferto develop the
 discoveryplan. Thepartiesm ustceMify in theJointScheduling Reportthatsuch disclosureshave

 beenmadeunlessapartyobjectsduringtheconferencethattherequireddisclosurets)isnot
 appropriateinthecircumstancesoftheactionandfilesanobjectiontothespecificdisclosurets)with
 theCourt.Suchobjectionsmustbefilednolaterthanfifteen(15)dayspriortothelnitialPlalming
 andSchedulingConferenceandmustincludeafullexplanationofthebasisfortheobjections.
       In theeventthatm otionsarepending beforethe Courtatthetim eoftheConference,the

 partiesshallbeprepared to argue,attheCourt'sdiscretion,them eritsofsuch m otions.

       In the eventthe C ourt issues a Scheduling O rder prior to the Initial Planning and

 Scheduling C onference based on the inform ation provided by the parties in their Joint

 Planningand SchedulingR eport,theC ourtw illnotify thepartiesw hethertheC onferencew ill

 be canceled.

       DONE AND O RDERED this                   day ofAugust,2020 atM iam i,Florida.




                                          U R SU LA UN G A R O
                                          U N ITED STA TES DISTY CT TUD G E

cc:a11counselofrecord
